Citation Nr: 0506396	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  98-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sacroiliac disability, to include as secondary to service-
connected disability.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958 and from September 1961 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in February 1998, the RO denied 
the veteran's claim for an increased rating for his service-
connected low back disability, then evaluated as 20 percent 
disabling.  By rating action dated in March 2000, the RO 
denied service connection for a bilateral sacroiliac 
disability and for a right hip disability on a secondary 
basis.  It was concluded that the claims for service 
connection were not well grounded.  The issue of entitlement 
to an increased rating for the veteran's service-connected 
low back disability was previously before the Board in 
November 2000, at which time it was remanded for additional 
development of the record.  The RO was also instructed to 
readjudicate the claims for service connection.  Based on the 
receipt of additional evidence, to include the reports of 
Department of Veterans Affairs (VA) examinations in May 2001, 
the RO, by rating decision dated in May 2002, increased the 
evaluation assigned to the low back disability to 40 percent, 
effective from October 27, 1997, the date of receipt of the 
veteran's claim for an increased rating.  In August 2003, the 
Board again remanded the claim.  The case is again before the 
Board for appellate consideration.

The issue of entitlement to an increased rating for herniated 
nucleus pulposus, L5-S1, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As noted in the Board's August 2003 remand, the veteran's 
representative has raised the issue of entitlement to service 
connection for bilateral hearing loss.  Since this matter has 
not been developed or certified for appeal, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for herniated nucleus 
pulposus, L5-S1, postoperative, evaluated as 40 percent 
disabling.

2.  A bilateral sacroiliac disability was not demonstrated in 
service, and has not been documented following the veteran's 
discharge from service.

3.  A right hip disability, to include arthritis, was first 
shown many years after service, and has not been shown by 
competent clinical evidence of record to be related to 
service, or the veteran's service-connected low back 
disability.  


CONCLUSIONS OF LAW

1.  Bilateral sacroiliac disability was not incurred in or 
aggravated by active service, nor proximately due to, or 
chronically aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

2.  A right hip disability was not incurred in or aggravated 
by active service; arthritis may not be presumed to have been 
incurred in or aggravated by active service; nor is a right 
hip disability proximately due to, or chronically aggravated 
by, a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to enactment of the VCAA, and provision of VCAA notice as 
outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and VA medical records, to include the reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The service medical records show that the veteran sustained 
an injury to his back in July 1962 in a parachute jump.  He 
underwent an excision of a herniated nucleus pulposus from 
the L5-S1 interspace on the left.  On the separation 
examination in April 1964, a herniated nucleus pulposus was 
noted.  The lower extremities were normal.  There were no 
findings concerning the sacroiliac joint.  

The veteran was afforded orthopedic or neurological 
examinations by the VA on a number of occasions between 1965 
and 1980.  On orthopedic examination in January 1965, the 
right hip was unrestricted and symptom free.  In January 
1970, internal and external rotation of the hips was 
symmetrical.  None of the examinations contains any negative 
findings regarding the sacroiliac joint or the right hip.  

The veteran was afforded a VA examination of the spine in 
December 1997.  Following an examination, the diagnosis was 
low back pain, status post L5-S1 discectomy, with 
degenerative joint disease changes.  

The veteran was seen by a private physician in March 1999.  
He related a long history of low back pain.  He described 
pain in the right sacroiliac joint radiating around to the 
right groin.  The examiner noted that it was thought that 
this might involve the hip.  Following an examination, the 
assessment was right hip pain that was back related.  

The veteran was seen by another private physician later that 
month and stated that he had excruciating pain in the low 
back that was also being felt as migrating from the back 
around the hip into the upper inner part of the groin and 
adjacent area of the thigh, especially for the previous three 
to five days.  He indicated that the symptoms had been 
worsening for two to three months.  It was reported that X-
ray studies from the veteran's employer showed significant 
disc space narrowing at L5-S1 and that the adjacent area of 
the right hip and pelvis showed minimal degenerative changes 
with a slight narrowing of the joint compartment anteriorly.  
The examiner commented that the findings of pain were in the 
distribution of the lumbar 2, 3 and possibly 4 nerves and he 
presumed, therefore, that the veteran's present problem was 
related to arthritic changes further up in the lumbar spine.  
The assessment was lumbosacral spinal arthritis with previous 
history of degenerative disc disease and subsequent excision 
at lumbar 4-5 level, with radiculitis.  

VA outpatient treatment records dated in 1999 and 2000 
reflect treatment for complaints of low back pain.  

The veteran was afforded a VA examination of the joints in 
May 2001.  It was noted that the claims folder was available 
for review at the time of the examination.  The veteran 
reported a history of low back pain with radiation into the 
right hip and to the right knee.  He also complained of pains 
radiating across the anterior right hip.  It was noted that 
X-ray examination of the hips showed symmetric mild bilateral 
degenerative disease.  The diagnosis was mild bilateral 
degenerative hip disorders.  The examiner commented that it 
was highly unlikely that the mild degenerative changes of the 
hips were related to the long history of low back pain.  The 
examiner also added that there was no evidence of sacroiliac 
disorders and the hip pain was not related to any sacroiliac 
conditions.  Finally, the examiner concluded that the 
veteran's bilateral hip pain was consistent with the 
veteran's age and was also highly unlikely to have been 
aggravated by his low back condition.

The veteran has been granted service connection for herniated 
nucleus pulposus, L5-S1, postoperative, evaluated as 40 
percent disabling.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Initially, the Board notes that there is no clinical evidence 
of a bilateral sacroiliac disability or a right hip 
disability in service or for many years thereafter.  
Arthritis of the right hip was first documented many years 
following the veteran's separation from service.  

The veteran's main argument is that he has a bilateral 
sacroiliac disability and a right hip disability due to his 
service-connected low back disorder.  The evidence supporting 
the veteran's claim consists of his statements and an opinion 
from a private physician that the veteran's right hip pain is 
related to his back.  With respect to any sacroiliac 
disability, the Board observes that a VA physician concluded 
that the veteran did not have a sacroiliac disability.  He 
further opined that it was unlikely that the veteran's right 
hip disability was related to a sacroiliac condition.  In 
this regard, the Board points out that the examiner observed 
that the veteran had a bilateral hip disability and that it 
was consistent with his age.  Finally, he noted that it was 
very unlikely that a hip disability was aggravated by the 
veteran's low back condition.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The Board finds that the opinion of the VA physician merits 
greater weight than that of the private doctor who said the 
veteran's right hip disability was related to his back 
disorder.  In this regard, the Board notes that the VA 
physician had the opportunity to review the claims folder.  
Moreover, he noted that the veteran had a bilateral hip 
disability and that it was associated with the veteran's age.  
Thus, in contrast to the conclusion reached by the private 
physician, without any explanation, the VA doctor furnished a 
rationale for his opinion.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral sacroiliac disability, 
and claim for service connection for a right hip disability.  




ORDER

Service connection for bilateral sacroiliac disability is 
denied. 

Service connection for a right hip disability is denied.


REMAND

The veteran also asserts that a higher rating should be 
assigned for his service-connected low back disability.  VA 
outpatient treatment records dated in 2004 reveal that the 
veteran has some abnormal neurological findings in the lower 
extremities.  The Court has also held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA examination is was in May 2001, and 
the veteran argues that his condition has increased in 
severity since that time.  Under 38 C.F.R. § 3.326(a) (2004), 
a VA examination will be authorized where there is a 
possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 1997.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain a copy of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the nature and extent of his 
service-connected low back disability.  
All necessary tests should be performed.  
The examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
orthopedic and neurologic impairment 
associated with the service-connected low 
back disability should be identified.  
The claims folder must be made available 
to the examiner(s) in conjunction with 
the examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


